               Case 1:18-cr-00786-CM Document 73 Filed 08/25/20 Page 1 of 2
                                                   . ·-- ---- --- -                                            _______...,
                                                                                            IiLSDC SONY
                                                                                            1     DOCUMENT
                                                                                                I ELECTRONICALLY FILED
                                                                                                1
UNITED STATES DISTRICT COURT
                                                                                            I I
                                                                                                  DOC#: - - - --=n- - -r--
SOUTHERN DISTRICT OF NEW YORK
                                                                                                  D ATE FILED:   - . -4-'--=.---+-- . . . , . .
... --·· ... •·· .. ·· ·--··. -... -······· ········--··-····· .. --····· ·- ·-·X
UNITED STATES OF AMERICA

                                                                                                  WAIVER OF RIGHT TO BE
 C        '      !I                   ·V·                                                         PRESENT AT CRIMINAL
Z,_ v   IC.      l..:   V\ \f::.ltl   7,                                                          PROCEEDING

                                               Defendant.
. ---.. -. --....... -........ -........ -· · ..... ..... ····-. ···--. ----· X

Check Proceeding that Applies

              Entry of Plea of Guilty

              I am aware that I have been charged with violations of federal law . I have consu        with
              my attorney about those charges . I have decided that I wish to enter a pl        of guilty to
              certain charges . I understand I have a right to appear before a judg · a courtroom in
              the Southern District of New York to enter my plea of guilty a         to have my attorney
              beside me as I do . I am also aware that the public heal           mergency created by the
              COVID-19 pandemic has interfered with travel and             stricted access to the federal
              courthouse . I have discussed these issues with         ttorney. By signing this document, I
              wish to advise the court that I willingly giv       my right to appear in person before the
              judge to enter a plea of guilty. By sig · this document, I also wish to advise the court
              that I willingly give up any right I · t have to have my attorney next to me as I enter my
              plea so long as the followi        conditions are met. I want my attorney to be able to
              participate in the proc      mg and to be able to speak on my behalf during the proceeding.
              I also want the         ity to speak privately with my attorney at any time during the




                        Print Name                                                  Signature of Defendant




,/sentence
              1 understand that I have a right to appear before a judge in a courtroom in the Southern
              District of New York at the time of my sentence and to speak directly in that courtroom
              to the judge who will sentence me. I am also aware that the public health emergency
              created by the COVID-19 pandemic has interfered with travel and restricted access to the
              federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
        Case 1:18-cr-00786-CM Document 73 Filed 08/25/20 Page 2 of 2




              1 have discusse~ these tssues with my attorney and willingly give up             my
                                                                                            right to be
              present, at t~e_time my sentence Is imposed, in the courtroom with my attorney and the
              Judge who will impose that sentence. By signing this document, I wish to advise the court
              that I wlllingly give up my right to appear In a courtroom in the SouthernDfstrict of New
              York for my sentencing proceeding as well as my right to have my attorney next to me at
              the time of sentencing on the following conditions. I want my attorney to be able to
              participate in the proceeding and to be able to speak on my behalf at the proceeding.
              I also want the ability to speak privately with my attorney at any ti~e during the
              proceeding If I wish to do so.                                            i


    Date:            ~~~-                                      }J,,_ {;2/\____         ~c._j!/U,Vj
                     Print Name                           Slg/.1:;. of O.fendant           ,1           •        /

1)J I
   6 )1J')A                                                                        '
    1hereby affirm that I am aware of my obligation to discuss with my client the cha~es against my
    client, my client's rights to attend and participate in the criminal proceedings ,erjcompassed by
    this waiver, and this waiver and consent form. I affirm that my client knowingtr ~nd voluntarily
    consents to the proceedings being held with my cllent and me both participating -remotely.
                                                                                           f.


    Date:            G\en"' -f\ -Go.rlY)Q/v ·                            ~ ;
                     Print Name                           Signature of Defense Counsel:




    Addendum for a defendant who requires services of an Interpreter:

     1used the services of an Interpreter to discuss these tssues with the defendant. The interpr~ter
     also translated this document, In Its entirety, to the defendant before the defend~nt srgned it.
     The interpreter's name Is: _ _ _ _ _ _ _ __



     Oate:
                      Signature of Defense Counsel




    Accept~:~                     22/_
                     Signature of Judge
                                                                                       ..•·i

                     Date:   7/,") )-0 ')A)                                               ;.
                                                                                       . i'.




                                                      2




                                                                                                    ~   «mft'.,....-•,...•--
                                                                     Scanned with CamScanner
